Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Post-Effective Amendment No. 2 to the registration statement on Form S-1 (File No. 333-185470) (the “Registration Statement”) of our reportdated March 18, 2014, relating to the consolidated financial statements of Micronet Enertec Technologies Inc. as of and for the years ended December 31, 2013 and 2012, and of our report dated July17, 2014, accompanying the audited carve-out financial statements of the Vehicle Business of Beijer Electronics Inc. as of and for the years ended December 31, 2013 and 2012. We also consent to the reference to us under the caption “Experts” in the Registration Statement and the related prospectus. /s/ Ziv Haft Ziv Haft Certified Public Accountants (Isr.) BDO Member Firm Tel Aviv, Israel September 30, 2014
